DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-23 and 25-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 14, 18 and 19 of U.S. Patent No. 10,970,033. Although the claims at issue are not identical, they are not patentably distinct from each other because even though claim 20 fails to explicitly recite performing audio file data analysis on received audio file data as recited in claim 1 of ‘033, it acquires audio file data that has already been processed by one or more different frequency bands. Independent claim 27 recites a method similar to the method contained within claim 1 of ‘033, with parallel differences as recited in regards to claim 20. Independent claim 30 recites a system executing a method, similar to the system recited in claim 14 of ‘033, again with slight differences as outlined above. Independent claim 33 recites similar limitations to those recited in claims 1 and 7 of ‘033, again with parallel differences as recited in regards to claim 20. Independent claim 37 recites a method similar to the method contained within claims 1 and 7 of ‘033, with parallel differences as recited in regards to claim 20. Independent claim 40 recites a system executing a method, similar to the system recited in claims 14 and 19 of ‘033.

Specification

The disclosure is objected to because of the following informalities:
At the end of paragraph [0072], the “platter-LED 700” should be the - - platter-
LED 700a - -.
Appropriate correction is required.

Allowable Subject Matter

Claims 20-42 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
References of note relied upon in the parent application: Non-Patent Literature document to Bauer et al. (Traktor 2), the WIPO publication to Pioneer Corporation (WO 2013/030863 A1), and the US patent application publication to O’Dwyer (US 2010/032536).
The present claims have been indicated as allowable for similar reasons as recited in the Notice of Allowance for parent application 16/476488 (10,970,033):
Independent claim 20 specifically recites a non-transitory computer-readable medium storing instructions for “displaying a composite waveform comprising a composite visualization of multiple subsidiary waveforms, wherein each of the multiple subsidiary waveforms has a different color and is simultaneously visually discernable within the composite visualization from other of the multiple subsidiary waveforms within the composite visualization” 
Independent claims 27, 30, 33, 37 and 40 contain similar limitations.
Bauer et al. (Traktor 2) does not teach, disclose or suggest displaying a composite waveform comprising a composite visualization of multiple subsidiary waveforms, wherein each of the multiple subsidiary waveforms has a different color and is simultaneously visually discernable within the composite visualization from other of the multiple subsidiary waveforms.
In the Waveform Display (1) shown in Figure 6-4 of Bauer et al. while multiple different colors appear over an extended duration of time, there is no “displaying a composite waveform comprising a composite visualization of multiple subsidiary waveforms, wherein each of the multiple subsidiary waveforms has a different color and is simultaneously visually discernable within the composite visualization from other of the multiple subsidiary waveforms within the composite visualization, as recited in claim 20.
Pioneer (WO 2013/030863) and O’Dwyer (US 2010/032536) fail to cure the deficiencies of Bauer et al. Therefore, the combined teachings of Bauer et al. in view of Pioneer or O’Dwyer do not teach, disclose or suggest the subject matter of the independent claims.
No other prior art could be found which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 20, 27, 30, 33, 37 and 40, and their dependent claims 21-26, 28, 29, 31, 32, 24-36, 38, 39, 41 and 42, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        06/13/2022